Title: From Alexander Hamilton to Timothy Pickering, [8 June 1798]
From: Hamilton, Alexander
To: Pickering, Timothy


[New York, June 8, 1798]
My Dear Sir
Though I scarcely think it possible that the British Administration can have given the orders which accounts from various quarters attribute to them—yet the circumstance of these accounts coming from different quarters and the conduct of so correct a man as Capt Cochran make me apprehensive. I take the liberty to express to you my opinion that it is of the true policy as well as of the dignity of our Government to act with spirit and energy as well towards G Britain as France. I would meet the same measure to both of them, though it should ever furnish the extraordinary spectacle of a nation at war with two nations at war with each other. One of them will quickly court us—and by this course of conduct Our Citizens will be enthusiastically united to the Government. It will evince that we are neither Greeks nor Trojans. In very critical cases bold expedients are often necessary. Will not a pointed call on the British Minister here to declare whether he has any knowlege of the instructions alleged be proper? The making this call & the answer public may have a good effect.
No one, who does not see all the cards, can judge accurately. But I am sure the general course I indicate cannot but be well.
Yours truly
A HamiltonJune 8. 1798
T Pickering Esq
